DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 2/17/2021 have been entered.
Claims 1, 3-8, 11, and 12 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastoris et al., European Journal of Clinical Pharmacology, 2010;66(4):359-368 and Perry et al., Drugs, 1999;57(5):805-843 in view of Okazaki et al., J Infect Chemother, 2002;8:37-42 and Rodriguez et al., Drugs Exptl. Clin. Res., 1980;6(4):281-288.  Kastoris et al. and Okazaki et al. are references of record in IDS filed 10/15/2019.
Kastoris et al. teaches fosfomycin, when combining with other antibiotics, is effective in combating gram negative bacteria including Pseudomonas aeruginosa, Acinetobactor baumannii, and Klebsiella spp (see page 364, col. 1-2, Gram-negative strains Section). Kastoris et al. teaches fosfomycin and piperacillin were studiedfor activity against P. aeruginosa (see page 363, Table 1, last study). 
Perry et al. teaches piperacillin-tazobactam, a β-lactam/β-lactamase inhibitor antibiotics, as useful in treating Pseudomonas aeruginosa, Acinetobactor baumannii, and Klebsiella pneumonia (see page 814, E. coli, K. pneumoniae and P. aeruginosa were identified as common persistent pathogens in patients with urinary tract infection (see page 809, 5th paragraph).
The references do not expressly teach the use of fosfomycin and piperacillin-tazobactam.
Okazaki et al. teaches the effectivenss of fosfomycin and piperacillin together for combating multi-drug resistant P. aeruginosa isolates as 66.7% (see the abstract).
Rodriguez et al. teaches the use of fosfomycin with other β-lactam antibiotics that are useful and effective in combating P. aeruginosa and Klebsiella spp (see page 282, Table 1).
It would have been obvious to one of ordinary skill in the art to employ both fosfomycin and piperacillin/tazobactam in a method of treating gram negative bacterial infection.
One of ordinary skill in the art would have been motivated to employ both fosfomycin and piperacillin/tazobactam in a method of treating gram negative bacterial infection. It is known that fosfomycin, when combining with other β-lactam antibiotics including piperacillin, would be useful in killing gram-negative bacteria, including Pseudomonas aeruginosa, Acinetobactor baumannii, and Klebsiella spp.   It is also known that piperacillin/tazobactam is known to be effective in killing Pseudomonas aeruginosa, Acinetobactor baumannii, and Klebsiella pneumonia.  Therefore, employing tazobactam in addition to piperacillin with fosfomycin, in the method of treating Gram negative bacterial infection would be reasonably expected to be effective as tazobactam would enhance the antibacterial properties of piperacillin and fosfomycin.
In addition, resistant bacteria produce β-lactamase to inactivate the β-lactam antibiotics. Since tazobactam is a β-lactamase inhibitor, it would prevent the action of the resistance microorganism and at the same time, enhance the action of piperacillin. Furthermore, adding an .
Response to Arguments
Applicant's arguments filed 2/17/2021 averring the cited prior art’s failure to teach the treatment of the gram negative by using the herein claimed antibiotic product have been fully considered but they are not persuasive. The examiner notes that such arguments have been addressed in the rejection under 35 USC103 above.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627